882 N.E.2d 210 (2008)
Darrell M. MAYMON, Appellant,
v.
STATE of Indiana, Appellee.
No. 48S02-0801-PC-30.
Supreme Court of Indiana.
February 29, 2008.

ORDER VACATING PRIOR ORDER GRANTING TRANSFER
By order dated January 18, 2008, the Court granted a petition seeking transfer of jurisdiction over this appeal from the Court of Appeals to this Court. After further review, including oral argument, the Court has determined that transfer was improvidently granted. Accordingly, the order granting transfer is VACATED and transfer is DENIED. The Court of Appeals opinion reported as Maymon v. State, 875 N.E.2d 375 (Ind.Ct.App.2007), is no longer vacated under Appellate Rule 58(A) and is REINSTATED as Court of Appeals precedent.
Pursuant to Appellate Rule 58(B), this appeal is at an end. The Court DIRECTS the Clerk to certify this order as final and to send copies of this order to the Hon. Thomas Newman, Jr., Judge, Madison Superior Court; Hon. John G. Baker, Chief Judge, Indiana Court of Appeals; Steve Lancaster, Court of Appeals Administrator; and all counsel of record.
The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis and to Thomson/West for publication on-line and in the bound volumes of this Court's decisions.
All Justices concur.